UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8514


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

OLLIE DAWSON,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (4:95-cr-00963-CMC-2)


Submitted:    February 19, 2009            Decided:   February 27, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ollie Dawson, Appellant Pro Se.    William E. Day, II, Assistant
United States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ollie     Dawson      appeals      the    district        court’s      order

denying    Dawson’s      motion     for       modification      of     his     sentence

pursuant   to    18   U.S.C.   § 3582     (2006).        We    have    reviewed      the

record and find no reversible error.                 Accordingly, we affirm for

the reasons stated by the district court.                       United States v.

Dawson,    No.   4:95-cr-00963-CMC-2           (D.S.C.   Nov.    20,    2008).        We

dispense    with      oral   argument       because      the    facts        and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                          2